DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, have been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-21 are currently pending.

Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to independent claims 1 and 8,
The prior art of record fails to teach a method for resetting a device or turning a program ON, the method comprising:
	providing the device having a counter or timer, a memory and a processor communicably coupled to the counter or timer and the memory;
determining a count based on the counter or a time based on the timer;
flagging a first defined memory location when the count or time reaches a first milestone;
un-flagging the first defined memory location when the count or time reaches a second milestone;
turning the device OFF and then ON again;
repeating steps (a) through (d) when the first defined memory location is not flagged;
determining the count based on the counter or the time based on the timer;
flagging a second defined memory location when the count or time reaches the first milestone;
(h) un-flagging the second defined memory location when the count or time reaches the second milestone;
(i) turning the device OFF and then ON again;
(j) repeating steps (a) through (i) when the first defined memory location is not flagged or the second defined memory location is not flagged;
(k) determining the count based on the counter or the time based on the timer;
(l) flagging a third defined memory location when the count or time reaches the first milestone;
(m) un-flagging the third defined memory location when the count or time reaches the second milestone;
(n) turning the device OFF and then ON again;
(o) repeating steps (a) through (n) when the first defined memory location is not flagged or the second defined memory location is not flagged or the third defined memory location is not flagged; and
(p) resetting the device or turning the program ON.
With regard to claim 15,
The prior art of record teaches a method for resetting a device or turning a program ON, the method comprising:
providing the device having a counter or timer, a memory and a processor communicably coupled to the counter or timer and the memory;
determining a count based on the counter or a time based on the timer;
flagging or unflagging a first or additional defined memory location when the count or time reaches a first or additional milestone; 
turning the device OFF and then ON again; and
repeating steps (a) through (c) a specified number of times.
The prior art of record fails to further teach that following steps (a) through (d), the method shall execute step (e) resetting the device or turning the program ON. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
AOYAMA (U.S. Patent number 2006/156028) teaches in figures 5A and 5b, a fingerprint authorization algorithm and PIN number authorization algorithm.  Aoyama fails to teach that following a repeat of steps S1 to S6, the device shall be reset or turn itself ON because it will remain in the fingerprint authorization loop until a successful authentication occurs.
KE (U.S. Patent number 2020/0142619) paragraph [0043] teaches “…SPO count may be utilized to accumulate the number of occurrence of the SPO. When the SPO count increases, it means that the previous power off of the memory device 120 was caused by an SPO. In addition, the SPO flag may be utilized to indicate that whether the last power-off of the data storage device 100 was caused by the SPO. For example, when a value of the SPO flag is 1, it means that an SPO has occurred. When the value of the SPO flag is 0, it means that the last power-off of the memory device 120 was triggered by a normal power-off procedure. Every time that the data storage device 100 is powered up, the memory controller 110 may set the value of the SPO flag to 1 and store this value in the memory device 120. When the power-off of the memory device 120 was triggered by a normal power-off procedure, the memory controller 110 may set the value of the SPO flag to 0 during the normal power-off”. Ke fails to teach that a specified number of flags results in a reset of the device or a powering ON.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689